DETAILED CORRESPONDENCE
This detailed action is in response to the claims filed on 4/28/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 25 are objected to because of the following informalities:  does not have a period at the end of the claim.  Appropriate correction is required.
Claims 10 is further objected to for appearing to be a repeated limitation of claim 9. Similar issues occur with claim 25 and 24.

Claim Interpretation
Claim 1 lines 14-15 recite “a portion of the product water lubricates at least one bearing in the motor or pump”. The Examiner interprets that any amount of product water that contacts the motor or pump is considered to lubricate the motor or pump.
Similar interpretation is applied to claim 16 limitation d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “sufficient” in claim 1 line 3 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims not recited above are rejected for their dependency on rejected claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dehlsen (US2019/0091629), Kunczynski (US2006/0065597), and Landi et al. (US2016/0341209; hereinafter “Landi”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-15, Dehlsen discloses a submersible water desalination apparatus comprising: 
a) a plurality of water separation membrane elements (Dehlsen Fig. 2-3; Pr. 50-51; reverse osmosis membrane tubes 4) that when supplied with salinated water under sufficient inlet pressure will produce at least partially desalinated product water and concentrate or brine (Dehlsen Pr. 3, 51; seawater is pressurized and provided into the tubes 4, and produces product water and brine waste water).
Dehlsen does not disclose b) a product water collector that receives product water from the membrane elements; and c) a motorized submersible pump apparatus having an electric motor portion and a pump portion, the electric motor portion comprising a rotating element supported by at least one bearing and imparting rotation to at least one rotating element in the pump supported by at least one bearing, the pump having a suction side that receives product water from the product water collector and a discharge side that pumps product water away from the desalination apparatus through a product water conduit for surface or subsurface use; wherein at least a portion of the product water lubricates at least one bearing in the motor or pump.
Kunczynski relates to the prior art by disclosing a reverse osmosis water desalinization system (Kunczynski Pr. 1; abstract); and further discloses b) a product water collector that receives product water from the membrane elements (Kunczynski Pr. 30; Fig. 1-2; water storage tank 37 that is coupled to desalinized water output conduit 32a); and c) a motorized submersible pump apparatus having an electric motor portion and a pump portion (Kunczynski Pr. 30; Fig. 1-5; electric motor 39 coupled to pump 34), the electric motor portion comprising a rotating element supported by at least one bearing and imparting rotation to at least one rotating element in the pump supported by at least one bearing (Kunczynski Pr. 34, 41-42; Fig. 1-3; input shaft 81 is coupled to the driven pulley 47 via universal shaft assembly 84 with couplings 82/83. Motor 39 creates a rotational input to the pump shaft 81.), the pump having a suction side that receives product water from the product water collector and a discharge side that pumps product water away from the desalination apparatus through a product water conduit for surface or subsurface use (Kunczynski Pr. 30; Fig. 1-3; fluid conduit array 32/32a/32b is connected to pump 34. The fluid flows from a water source 33 and through conduit 32 to flow through RO cell 31, and discharges the desalinized water to output conduit 32a into water storage tank 37).
Landi relates to the prior art by disclosing a subsea motor and pump assembly (Landi Pr. 1; abstract), and further discloses wherein at least a portion of the product water lubricates at least one bearing in the motor or pump (Landi Pr. 9, 15, 18, 26, 52; motor compartment is drivingly connected to a pump rotor in a pump housing, and the extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes.). Landi further indicates that this allows for a hydrocarbon free seawater injection system and allows simplification without active controls and uses seawater as barrier fluid, allowing for reduced platform weight and umbilical cost (Landi Pr. 58).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Dehlsen’s desalination system with Kunczynski’s configuration of a pump that moves the seawater through the system and Landi’s subsea motor pump assembly that utilizes product water to lubricate the bearing in the motor or pump, in order to appropriately lubricate and/or cool the pump/motor system (as pumps and motors are known to require lubrication between the components) (Landi Pr. 9, 15, 18, 26), and to further reduce the platform weight and umbilical cost by utilizing seawater as the barrier fluid (Landi Pr. 58). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: An apparatus according to claim 1, wherein the water separation membrane elements are reverse osmosis elements (Dehlsen Pr. 51; tubes 4 function as RO pressure vessels and contain RO membranes).
Claim 3: An apparatus according to claim 1, wherein the pump comprises a multistage pump (Kunczynski Pr. 53; pump 34 may be an axial piston pump).
Claim 4: An apparatus according to claim 1, wherein the pump comprises a positive displacement, centrifugal or axial-flow pump (Kunczynski Pr. 53; pump 34 may be an axial piston pump).
Claim 5: An apparatus according to claim 1, wherein the pump comprises a piston or plunger pump (Kunczynski Pr. 53; pump 34 may be an axial piston pump).
Claim 6: An apparatus according to claim 1, wherein the pump comprises a rotary or centrifugal pump (Kunczynski Pr. 34; drive pulley imparts a rotational speed on the motor 38. Pr. 42; rotational input to the pump shaft 81 from motor 39. Claim 3, 12, 27; discusses the rotation capability of the pump.).
Claim 7: An apparatus according to claim 1, wherein the product water lubricates at least one radial bearing in the motor or pump (Landi Pr. 9, 15, 18, 26, 52; extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes. Pr. 44; the drive shaft 4 and pump rotor shaft 5 are journaled in bearings designed to take up radial and thrust loads.).
Claim 8: An apparatus according to claim 1, wherein the product water lubricates at least one thrust bearing in the motor or pump (Landi Pr. 9, 15, 18, 26, 52; the extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes. Pr. 44; the drive shaft 4 and pump rotor shaft 5 are journaled in bearings designed to take up radial and thrust loads.).
Claim 9: An apparatus according to claim 1, wherein the product water lubricates all bearings in the motor or pump (Landi Pr. 9, 15, 18, 26, 52; motor compartment is drivingly connected to a pump rotor in a pump housing, and the extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes. Pr. 44; the drive shaft 4 and pump rotor shaft 5 are journaled in bearings designed to take up radial and thrust loads.).
Claim 10: An apparatus according to claim 1, wherein the product water lubricates all bearings in the motor and pump (Landi Pr. 9, 15, 18, 26, 52; motor compartment is drivingly connected to a pump rotor in a pump housing, and the extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes. Pr. 44; the drive shaft 4 and pump rotor shaft 5 are journaled in bearings designed to take up radial and thrust loads.)
Claim 11: An apparatus according to claim 1, wherein the product water also cools the motor (Landi Pr. 9, 15, 18, 26, 52; extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes.).
Claim 12: An apparatus according to claim 1, wherein the product water cools a rotor or stator in the motor (Landi Pr. 9, 15, 18, 26, 52; extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes.).
Claim 13: An apparatus according to claim 1, wherein the product water lubricates and cools the motor and pump (Landi Pr. 9, 15, 18, 26, 52; extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes.).
Claim 14: An apparatus according to claim 1, wherein product water lubricates the motor, enters the pump suction side, and then lubricates the pump (Landi Fig. 3; Pr. 46-48, 52-53, 55; pump 3 contains inlet 9 and outlet 10. Seawater is pumped through water treatment unit 21, where the desalinated water is extracted and pumped through pump 33 and makes its way back through pressure vessel 15 that contains the lubricant and is supplied to the motor 2, drive shaft 4, and pump rotor shaft 5).
Claim 15: An apparatus according to claim 1, wherein lubrication or cooling using the product water provides reduced corrosion of the motor or pump portion compared to lubrication or cooling using seawater (Landi Pr. 9, 15, 18, 26, 52; extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes.).

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dehlsen (US2019/0091629), Kunczynski (US2006/0065597), and Landi et al. (US2016/0341209; hereinafter “Landi”).
Applicant’s claims are directed toward a method.
Regarding claims 16-30, Dehlsen discloses a method for operating a submerged water desalination apparatus, the method comprising the steps of:
a) producing at least partially desalinated product water and concentrate or brine from a plurality of submerged water separation membrane elements (Dehlsen Fig. 2-3; Pr. 50-51; reverse osmosis membrane tubes 4. Pr. 3, 51; seawater is pressurized and provided into the tubes 4, and produces product water and brine waste water). 
Dehlsen does not disclose b) collecting product water in a product water collector that receives product water from the membrane elements; c) pumping product water away from the desalination apparatus through a product water conduit for surface or subsurface use using a motorized submersible pump apparatus having an electric motor portion and a pump portion; and d) lubricating at least one bearing in the motor or pump with at least a portion of the product water.
Kunczynski relates to the prior art by disclosing a reverse osmosis water desalinization system (Kunczynski Pr. 1; abstract); and further discloses b) collecting product water in a product water collector that receives product water from the membrane elements (Kunczynski Pr. 30; Fig. 1-2; water storage tank 37 that is coupled to desalinized water output conduit 32a); and c) pumping product water away from the desalination apparatus through a product water conduit for surface or subsurface use using a motorized submersible pump apparatus having an electric motor portion and a pump portion (Kunczynski Pr. 30; Fig. 1-5; electric motor 39 coupled to pump 34. Pr. 30; Fig. 1-3; fluid conduit array 32/32a/32b is connected to pump 34. The fluid flows from a water source 33 and through conduit 32 to flow through RO cell 31, and discharges the desalinized water to output conduit 32a into water storage tank 37).
Landi relates to the prior art by disclosing a subsea motor and pump assembly (Landi Pr. 1; abstract), and further discloses d) lubricating at least one bearing in the motor or pump with at least a portion of the product water (Landi Pr. 9, 15, 18, 26, 52; motor compartment is drivingly connected to a pump rotor in a pump housing, and the extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes.). Landi further indicates that this allows for a hydrocarbon free seawater injection system and allows simplification without active controls and uses seawater as barrier fluid, allowing for reduced platform weight and umbilical cost (Landi Pr. 58).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Dehlsen’s desalination system with Kunczynski’s configuration of a pump that moves the seawater through the system and Landi’s subsea motor pump assembly that utilizes product water to lubricate the bearing in the motor or pump, in order to appropriately lubricate and/or cool the pump/motor system (as pumps and motors are known to require lubrication between the components) (Landi Pr. 9, 15, 18, 26), and to further reduce the platform weight and umbilical cost by utilizing seawater as the barrier fluid (Landi Pr. 58). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 17: A method according to claim 16, wherein the water separation membrane elements are reverse osmosis elements (Dehlsen Pr. 51; tubes 4 function as RO pressure vessels and contain RO membranes).
Claim 18: A method according to claim 16, wherein the pump comprises a multistage pump (Kunczynski Pr. 53; pump 34 may be an axial piston pump).
Claim 19: A method according to claim 16, wherein the pump comprises a positive displacement, centrifugal or axial-flow pump (Kunczynski Pr. 53; pump 34 may be an axial piston pump).
Claim 20: A method according to claim 16, wherein the pump comprises a piston or plunger pump (Kunczynski Pr. 53; pump 34 may be an axial piston pump).
Claim 21: A method according to claim 16, wherein the pump comprises a rotary or centrifugal pump (Kunczynski Pr. 34; drive pulley imparts a rotational speed on the motor 38. Pr. 42; rotational input to the pump shaft 81 from motor 39. Claim 3, 12, 27; discusses the rotation capability of the pump.).
Claim 22: A method according to claim 16, wherein the product water lubricates at least one radial bearing in the motor or pump (Landi Pr. 9, 15, 18, 26, 52; extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes. Pr. 44; the drive shaft 4 and pump rotor shaft 5 are journaled in bearings designed to take up radial and thrust loads.).
Claim 23: A method according to claim 16, wherein the product water lubricates at least one thrust bearing in the motor or pump (Landi Pr. 9, 15, 18, 26, 52; the extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes. Pr. 44; the drive shaft 4 and pump rotor shaft 5 are journaled in bearings designed to take up radial and thrust loads.).
Claim 24: A method according to claim 16, wherein the product water lubricates all bearings in the motor or pump (Landi Pr. 9, 15, 18, 26, 52; motor compartment is drivingly connected to a pump rotor in a pump housing, and the extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes. Pr. 44; the drive shaft 4 and pump rotor shaft 5 are journaled in bearings designed to take up radial and thrust loads.).
Claim 25: A method according to claim 16, wherein the product water lubricates all bearings in the motor and pump (Landi Pr. 9, 15, 18, 26, 52; motor compartment is drivingly connected to a pump rotor in a pump housing, and the extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes. Pr. 44; the drive shaft 4 and pump rotor shaft 5 are journaled in bearings designed to take up radial and thrust loads.)
Claim 26: A method according to claim 16, wherein the product water also cools the motor (Landi Pr. 9, 15, 18, 26, 52; extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes.).
Claim 27: A method according to claim 16, wherein the product water cools a rotor or stator in the motor (Landi Pr. 9, 15, 18, 26, 52; extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes.).
Claim 28: A method according to claim 16, wherein the product water lubricates and cools the motor and pump (Landi Pr. 9, 15, 18, 26, 52; extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes.).
Claim 29: A method according to claim 16, wherein product water lubricates the motor, enters the pump suction side, and then lubricates the pump (Landi Fig. 3; Pr. 46-48, 52-53, 55; pump 3 contains inlet 9 and outlet 10. Seawater is pumped through water treatment unit 21, where the desalinated water is extracted and pumped through pump 33 and makes its way back through pressure vessel 15 that contains the lubricant and is supplied to the motor 2, drive shaft 4, and pump rotor shaft 5).
Claim 30: A method according to claim 16, wherein lubrication or cooling using the product water provides reduced corrosion of the motor or pump portion compared to lubrication or cooling using seawater (Landi Pr. 9, 15, 18, 26, 52; extracted desalinated water from the reverse osmosis device is fed to the motor/pump assembly for cooling and/or lubrication and/or barrier purposes.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MacHarg (US7799221) – axial piston liquid pump that uses desalinated water as a lubricant instead of oil.
Kelly (US2005/0171501) – product water exiting RO unit is used as a lubricant.
Glynn (US2016/0185626) – desalination system using multiple RO vessels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779